     Case 3:20-cv-00709-JLS-JLB Document 341 Filed 05/07/21 PageID.602 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    COLUMBIA SPORTSWEAR NORTH                        Case No.: 20-CV-709 JLS (JLB)
      AMERICA, INC., an Oregon corporation,
12
                                      Plaintiff,       ORDER (1) VACATING MAY 20,
13                                                     2021 HEARING AND (2) SETTING
      v.                                               BRIEFING SCHEDULE FOR EX
14
                                                       PARTE APPLICATION FOR LEAVE
      SEIRUS INNOVATIVE ACCESSORIES,
15                                                     TO FILE AN OPPOSITION
      INC., a Utah corporation; VENTEX CO.,
16    LTD., a foreign company; MICHAEL J.
                                                       (ECF Nos. 337, 338, 340)
      CAREY, an individual; WENDY M.
17
      CAREY, an individual; ROBERT (BOB)
18    MURPHY, an individual; SCOTT
      DENIKE, an individual; KYUNG-CHAN
19
      GO, an individual; and MAN-SIK
20    (PAUL) PARK, an individual,
21                                 Defendants.
22
23         Presently before the Court are Plaintiff Columbia Sportswear North America, Inc.’s
24   Motion for Default Judgment Against Ventex Co., Ltd.; Man-Sik (Paul) Park; and Kyung-
25   Chan Go (“Mot.,” ECF No. 338); Plaintiff’s motion to file the Motion under seal (ECF No.
26   337); and Non-Parties Seirus Innovative Accessories, Inc.; Michael J. Carey; Wendy M.
27   Carey; Robert Murphy; and Scott DeNike’s (collectively, the “Non-Parties”) Ex Parte
28   ///

                                                   1
                                                                                  20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 341 Filed 05/07/21 PageID.603 Page 2 of 2



 1   Application for Leave to File an Opposition to the Motion (“Ex Parte Appl.,” ECF No.
 2   340).
 3           As an initial matter, the Court VACATES the hearing on the Motion currently set
 4   for May 20, 2021, and takes the matter under submission without oral argument pursuant
 5   to Civil Local Rule 7.1(d)(1).
 6           Further, the Ex Parte Application notes that Plaintiff opposes the Non-Parties’ filing
 7   of an opposition to the Motion. Ex Parte Appl. at 1. Accordingly, Plaintiff SHALL FILE
 8   an opposition to the Ex Parte Application, not to exceed three (3) pages, on or before
 9   Monday, May 10, 2021. The Non-Parties MAY FILE their reply, if any, not to exceed
10   two (2) pages, on or before Tuesday, May 11, 2021. Once briefing is complete, the Court
11   will take the matter under submission without oral argument. Should the Court grant the
12   Ex Parte Application, it will set a deadline for the filing of Plaintiff’s reply, if any, in
13   support of its Motion at that time.
14           IT IS SO ORDERED.
15   Dated: May 7, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  20-CV-709 JLS (JLB)
